DETAILED ACTION
The IDS dated 7/1/21 is acknowledged and the information therein considered. The JP 03224925 reference is considered the most pertinent reference included which teaches a toilet having a sensor system capable of transmitting and receiving an ultrasonic signal, the sensor system measuring a time of flight of the ultrasonic signal to obtain a first ToF measurement, the ToF measurement corresponding to a routine water level in the toilet bowl sufficient to establish a water seal (see Overview Section in submitted machine translation); transmitting additional ultrasonic signals and obtaining additional ToF measurements; and if the additional ToF measurements are determined to exceed the predetermined value/sealed bowl ToF, the system triggers the water supply valve to close and stop the flow of water from the water supply. However, the JP ‘925 reference does not set forth that, if the compared ToF is attenuated, it indicates a change in bowl status/activity in the interior of the bowl (as required by claims 1, 21, and 38). Castel (US 5,616,856) teaches that it is known to compare ToF measurements and to make a determination as to the quantity and quality of liquids based upon an attenuated measurement (see final Office action, 9/2/20, p.2-3). But applicant has persuasively argued (see Remarks, 10/16/20, p. 14-15) that it would not be obvious to modify a toilet using the teachings of Castel. 
Accordingly, Claims 1 - 26, 35, 38, and 40 - 49 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754